 In the Matter of BEACH PACKING COMPANY,A CORP.andCANNERYWORKERS UNIONLOCAL#20296Case No. R-15x9SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESFebruary 7, 19/0On November 1, 1939, the National Labor Relations Board issuedits Decision and Direction of Election in the above-entitled proceed-ing.'Pursuant to the Direction of Election, an election by secretballot was conducted on November 29, 1939, under the direction and:supervision of the Regional Director for the Nineteenth Region(Seattle,Washington).Full opportunity was afforded all partiestoparticipate in the conduct of the secret ballot and to makechallenges.On December 28, 1939, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 2, issued and duly served upon the parties hisElection Report.As to the balloting and its results, the RegionalDirector reported as follows :Totalnumber of eligiblevoters----------------------------131Total number of ballots cast-------------------------------93Total numberof valid ballots cast-------------------------87Total number of votes in favor of International Fishermen &AlliedWorkers of America, C. I. 0-----------------------46Total number of votes in favor of Cannery Workers UnionLocal #20296, A. F. L-----------------------------------39Total number of votes in favor of neither-------------------2Totalnumber of blank ballots-----------------------------1Total number of void ballots-------------------------------0Total numberof challengedvotes--------------------------20Total numberof challengesoverruled-----------------------15Total number of challengessustained----------------------5In his Election Report, the Regional Director ruled on the chal-lenged votes, sustaining five of the challenges, overruling 15,, and'17 N. L.R. B. 1.20 N. L.It.B., No. 23.265 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDcounting the votes, as to which he overruled the challenges, in theresults of the election.On December 28, 1939, Cannery Workers Union Local #20296,herein called Local No. 20296, filed with the Regional Director itsobjections to the conduct of the ballot on the ground that "those[employees] engaged in other industries or having worked less thanthree days, (possibly five days) during the past season for theBeach Packing Company" should not have been permitted to votein the election.Local No. 20296 claims that between the time ofthe hearing held herein and the.election, G. P. Jeffers, doing busi-ness under the name and style of Beach Packing Company, hereincalled the Company, hired more employees than were necessary, thatmany of those employees worked less than three days, and that thoseemployees were so numerous that they "controlled the vote" in theelection.On January 10, 1940, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 2, issued and served upon the parties his Reporton Objections to Election Report, in effect referring the Objectionsdirectly to the Board.At the hearing no contention was made by any of the partiesthat employees who had worked less than a specified number of daysduring the 1939 season should be ineligible to vote in the election.On the contrary, Local No. 20296 contended that all those on theCompany's 1939 pay roll should be permitted to vote, and we soprovided in our Direction of Election.The business in which the Company is engaged is of a seasonalnature.At various times during the season of operation largesupplies of fish necessitate the hiring of individuals whose servicesmay be required for only a short period of time. Such employeeshave such an interest in rates of pay, wages, hours of employment,and other conditions of employment, as to entitle them to votetogether with those who enjoy more regular employment in selectinga collective bargaining representative. In his Report on Objections,the Regional Director reported that there was no "deliberate attempton the part of the Company to hire an unusual number of tem-porary employees purely to influence the outcome of the election."We find that the objections filed by Local No. 20296 do not raisesubstantial or material issues with respect to the conduct of theballot or the Election Report and the objections are hereby overruled.By virtue of and pursuant to the power vested in the NationalLabor Relations Board, by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended, BEACH PACKING COMPANY267IT IS HEREBY CERTIFIEDthat International Fishermen &AlliedWorkers of America has been designated and selected by a majorityof all cannery and warehouse employees of G. P. Jeffers, doing busi-nessunder the name. and style of Beach Packing Company, Beach,Washington, excluding office employees, supervisory employees withthe power to hire and discharge, employees expected to recommendhiring or discharging, machinists, machinists' helpers, and carpen-ters, as their representative for the purposes of collective bargainingand that, pursuant to the provisions of Section 9 (a) of the NationalLabor Relations Act, International Fishermen & Allied Workers ofAmerica is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.